CORRECTED: MAY 27, 2016
                                                             TO BE PUBLISHED



                oSuprrntr Gurt                      Ifipirm
                                2016-SC-000109-KB
                                                       DAT E5 17 1i. E,,.
                                                                       -   -            m4 ?-c.




MICHAEL A. VALENTI                                                             MOVANT



V.                             IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                              RESPONDENT



                              OPINION AND ORDER

       Michael A. Valentil commingled personal funds with client funds in his

firm's IOLTA escrow account. Valenti self-reported this professional-ethics

violation to the Kentucky Bar Association, and the parties have reached an

agreed resolution.

      Over a two-and-one-half-year period, Valenti misused client funds via six

separate disbursements, ranging in amounts from $1,544.40 to $10,440.00.

In addition, Valenti authorized checks representing his own personal funds




      1 KBA Member No. 81989, bar roster address, One Riverfront Plaza, Suite 1950,
401 W. Main Street, Louisville, Kentucky 40202. Valenti was admitted to the practice
of law on April 24, 1987.
                                                    CORRECTED: MAY 27, 2016

totaling $182,585.81 to be deposited into the IOLTA escrow account of his firm,

Valenti Hanley & Robinson, PLLC. This IOLTA escrow account also contained

client funds. Of these deposited funds, $173,678.00 were obtained through

Valenti's firm's profit-sharing plan. Valenti used the funds to pay personal

expenses. Of note, before Valenti self-reported, all client funds were restored.

      Valenti admits his conduct violated Kentucky Supreme Court Rule (SCR)

3.130-1.15(a), which provides:

      "(a) A lawyer shall hold property of clients or third persons that is
      in a lawyer's possession in connection with a representation
      separate from the lawyer's own property. Funds shall be kept in a
      separate account maintained in the state where the lawyer's office
      is situated, or elsewhere with the consent of the client, third
      person, or both in the event of a claim by each to the property. The
      separate account referred to in the preceding sentence shall be
      maintained in a bank which has agreed to notify the Kentucky Bar
      Association in the event that any overdraft occurs in the account.
      Other property shall be identified as such and appropriately
      safeguarded

      Under SCR 3.480(2), Valenti and the KBA agreed to the imposition of

discipline and now ask this Court to impose upon him a suspension from the

practice of law for thirty days, to be probated for a one-year period. The terms

of the probation require Valenti to attend, at his own expense, the next

scheduled Ethics and Professionalism Enhancement Program (EPEP) offered by

the Office of Bar Counsel (OBC) within twelve months following the entry of this

Opinion and Order. Valenti will not be allowed to apply for CLE credit of any

kind for this program and must furnish a release and waiver to the OBC to




                                        2
allow the OBC to verify he has not reported any such hours to the CLE

Commission. In addition, Valenti must satisfy all CLE requirements and timely

pay his KBA membership dues. And Valenti will pay the costs of these

proceedings.

      In the event Valenti fails to comply with any of the terms of discipline

stated here, upon motion of the OBC, this Court may impose the entire thirty-

day suspension.

      After reviewing the record, the standards, and other relevant authorities,

this Court concludes that the discipline proposed by Valenti is adequate.



         Thus, the Court ORDERS:

      1) Michael A. Valenti, KBA Member No. 81981, is guilty of the charge

         alleged in KBA File No. 23365;

      2) Valenti will be suspended from the practice of law for a period of thirty

         days for violating SCR 3.130-1.15(a);

      3) The entirety of Valenti's suspension will be probated for one year,

         subject to the conditions set forth here;

      4) If Valenti fails to comply with any of the terms of discipline as set

         forth here, upon the OBC's motion, the Court will impose the thirty-

         day suspension;

      5) In accordance with SCR 3.370, Valenti is directed to pay $57.10, the

         cost associated with this proceeding, for which execution may issue




                                        3
   from this Court upon finality of this Opinion and Order.

All sitting. All concur.

ENTERED: May 5, 2016.




                                JUSTICE
                              CH49




                                4
                Suprrnir Gatti of Tfirttfurkv

                                 2016-SC-000109-KB



MICHAEL A. VALENTI                                                              MOVANT



V.                               IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                                  RESPONDENT


                                 ORDER CORRECTING

       The Opinion and Order of the Court rendered May 5, 2016 is corrected on its

face by substitution of the attached Opinion and Order in lieu of the original Opinion and

Order. Said correction does not affect the holding of the original Opinion and Order of

the Court.

       ENTERED: May 27, 2016




                                         C F JUSTICE JOHN D. MINTON, R.